The appellants insist the finding that they ratified the act of Lazarus in leasing the storehouse was not supported by testimony. It appeared they knew appellee had leased the property from some one who assumed to act for them, knew the amount appellee was to pay as rents therefor, knew the rents were to be paid monthly, knew they were so paid, and knew from September, 1918, to at least as late as October, 1919, that the payments were being used to pay purchase money they jointly with Lazarus owed on the property. But, they say, the finding *Page 767 
was nevertheless not warranted because it appeared they did not know (1) that appellee's contract was with Lazarus on their behalf as well as his own, and (2) that their part of the rents was being paid to him. They thought, they testified, until about October, 1920, that their part of the rents was being paid to one Lilienstern, and that he was applying same on the indebtedness referred to. We do not think appellants should be heard to make such a contention as against appellee. They were in the attitude as to it of having ratified the lease, without respect to who it was that made it on their behalf, and we think were estopped from asserting as against appellee that they did not know that Lazarus was the person who assumed to act for them in making it, and from asserting that payments by appellee of their part of the rents to Lazarus were unauthorized. By acquiescing in the application of their part of the rents to the payment of purchase money they owed on the property, they in effect, month after month for more than 12 months, assured appellee that the person who assumed to act for them in leasing the property and receiving the rents was authorized to do so. 10 R.C.L. 694; 21 C.J. 1216.
There is no error in the judgment, and it is affirmed.